*888OPINION.
Maequette :
Edward C. Striffler acquired for $10,000 the good will of the business founded and operated by his father, and he was entitled to include in the invested capital of his business on account of said good will the amount of $10,000. When he sold his business to the petitioner in 1919 the value of the good will in question was still $10,000. He received therefor stock of the par value of more than $10,000. The lowest of the three limitations on the inclusion in invested capital of intangible assets acquired for stock is in this case the value of the intangibles, to wit, $10,000, and the petitioner is not prevented from including that amount in its invested capital by section 331 of the Bevenue Act of 1918, since it is not in excess of the amount at which Striffler was entitled to include it in the invested capital of his business.
Judgment will be entered on 15 days’ notice, under Rule 50.
Considered by Phillips, Yan Fossan, and Milliicen.